           Case 4:21-cv-00196-MWB Document 28 Filed 02/17/21 Page 1 of 3



                 IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

NICHOLE LEIB, KEVIN                  :
BROKENSHIRE and DIANE                :
WEIGLEY, Individually and on         :
behalf of all others similarly       :
situated,                            :
                                     :
                  Plaintiffs,        :
                                     :
      v.                             :     NO. 21-CV-196
                                     :
GEISINGER HEALTH and                 :     JUDGE BRANN
EVANGELICAL COMMUNITY                :
HOSPITAL,                            :     CLASS ACTION
                                     :
                  Defendants.        :     ELECTRONICALLY FILED

                                ENTRY OF APPEARANCE

      Kindly enter our appearance as counsel for Defendant Geisinger Health in the

above-referenced matter.

                                     Respectfully submitted,

                                     /s/ Daniel T. Brier
                                     Daniel T. Brier (PA ID 53248)
                                     dbrier@mbklaw.com
                                     Donna A. Walsh (PA ID 74833)
                                     dwalsh@mbklaw.com
                                     Richard L. Armezzani (PA ID 322804)
                                     rarmezzani@mbklaw.com

Myers, Brier & Kelly, LLP            Attorneys for Defendant, Geisinger Health
425 Spruce Street, Suite 200
Scranton, PA 18503
(570) 342-6100

Date: February 17, 2021
          Case 4:21-cv-00196-MWB Document 28 Filed 02/17/21 Page 2 of 3



                            CERTIFICATE OF SERVICE

      I, Daniel T. Brier, hereby certify that a true and correct copy of the foregoing

Entry of Appearance was served upon the following counsel of record via the Court’s

ECF system on this 17th day of February 2021:

                          Shanon J. Carson, Esquire
                          Eric Leon Cramer, Esquire
                          Mark Suter, Esquire
                          Berger Montague PC
                          1818 Market Street, Suite 3600
                          Philadelphia, PA 19103

                          Adam J. Zapala, Esquire
                          Elizabeth Tran Castillo, Esquire
                          James Gerard Beebe Dallal, Esquire
                          Reid Wilson Wayman Gaa, Esquire
                          Tamarah P. Prevost, Esquire
                          Cotchett, Pitre & McCarthy, LLP
                          840 Malcolm Road, Suite 200
                          Burlingame, CA 94010

                          Alexander E. Barnett, Esquire
                          Cotchett, Pitre & McCarthy, LLP
                          40 Worth Street, 10th Floor
                          New York, NY 10023

                          David J. Walker, Esquire
                          Berger Montague PC
                          2001 Pennsylvania Avenue NW, Suite 300
                          Washington, DC 20006
Case 4:21-cv-00196-MWB Document 28 Filed 02/17/21 Page 3 of 3



             Carol Steinour Young, Esquire
             Devin J. Chwastyk, Esquire
             McNees, Wallace & Nurick, LLC
             100 Pine Street
             Harrisburg, PA 17108



                               /s/ Daniel T. Brier
                               Daniel T. Brier
